FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 21, 2021

                                    No. 04-21-00169-CV

           IN THE INTEREST OF I.I.T., J.J.T., AND R.A.T., III, CHILDREN

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA00154
                         Honorable Susan D. Reed, Judge Presiding


                                      ORDER
       The Appellant's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant's brief is due on or before July 26, 2021.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court